THE BANDER FAMILY PARTNERSHIP, L.P., Defendant Below, Appellant,
v.
TOWERHILL WEALTH MANAGEMENT, LLC, f/k/a CAPITAL PRIVATE WEALTH MANAGEMENT, LLC, TOWERHILL US EQUITIES, LLC, f/k/a NEWPORT NET PERFORMANCE LLC, TOWERHILL LONG/SHORT EQUITY, f/k/a CAPITAL PRIVATE WEALTH STOCK SELECTION LLC and TOWERHILL INTERNATIONAL EQUITIES, LLC, f/k/a CPW INTERNATIONAL EQUITIES, LLC, Plaintiffs Below, Appellees.
No. 474, 2008.
Supreme Court of Delaware.
Submitted: October 16, 2008.
Decided: November 3, 2008.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 3rd day of November 2008, it appears to the Court that:
(1) Defendant-appellant ("Defendant") has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to accept an appeal from the Court of Chancery's order dated September 8, 2008, which denied Defendant's motion to dismiss and granted plaintiffs-appellees' motion for preliminary injunction. On October 20, 2008, Defendant filed a motion seeking to stay the Court of Chancery's September 8 order. By order dated October 9, 2008, the Court of Chancery denied Defendant's application for certification of the interlocutory appeal and, alternatively, Defendant's motion for stay pending appeal.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances. The Court has examined the Court of Chancery's September 8, 2008 order according to the criteria set forth in Rule 42. The Court concludes that exceptional circumstances as would merit interlocutory review of the order do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED. The motion to stay is MOOT.